WALKER, J.
We are not all certain that, even under the liberal intendments made on error in support of verdicts, we can say from this verdict that the damages are assessed against the defendant; but conceding that question to the appellee, no judgment ought to have been rendered on the verdict, because it does not respond to or decide the issue *471submitted to the jury. — Moody v. Keener, 7 Porter, 218 ; Jewett v. Davis, 6 New Hamp. 518 ; Holmes v. Wood, 6 Mass. 1; Knox v. Breed, 12 Elinois, 61; Toulman v. Lesesne & Edmonston, 2 Ala. 359; Stephens v. Westwood, 25 Ala. 716. The judgment is reversed, and the cause remanded.